Case: 13-1303    Document: 35    Page: 1   Filed: 04/19/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         WIND TOWER TRADE COALITION,
                Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee,

                           AND

       CS WIND CHINA CO., LTD., CS WIND
               CORPORATION,
  AND TITAN WIND ENERGY (SUZHOU) CO., LTD.,
              Defendants-Appellees,

                           AND

           CHENGXI SHIPYARD CO., LTD.,
                Defendant-Appellee,

                           AND

                SIEMENS ENERGY, INC.,
                    Defendant-Appellee.
                  ______________________

                        2013-1303
                  ______________________
Case: 13-1303    Document: 35      Page: 2   Filed: 04/19/2013




 2                                  WIND TOWER TRADE V. US

    Appeal from the United States Court of International
 Trade in case Nos. 13-CV-0080, 13-CV-0081, and 13-CV-
 0082, Judge Leo M. Gordon.
                 ______________________

                      ON MOTION
                  ______________________

                Before LOURIE, Circuit Judge.
                         ORDER

     Wind Tower Trade Coalition submits a motion for a
 stay, pending appeal, of the portion of the March 29, 2013
 order of the United States Court of International Trade
 dissolving the temporary restraining orders issued by that
 court on March 4, 2013. Appellees have indicated they
 will oppose the motion.

     Upon consideration thereof,

     IT IS ORDERED THAT:

     (1) The United States Department of Commerce and
 United States Customs and Border Protection are tempo-
 rarily enjoined from taking any action inconsistent with
 the temporary restraining orders as issued by the Court of
 International Trade on March 4, 2013, pending this
 court’s receipt of the responses to this motion and our
 consideration of the papers submitted.

     (2) Appellees are directed to respond to this motion
 by April 25, 2013.
Case: 13-1303   Document: 35   Page: 3   Filed: 04/19/2013




 WIND TOWER TRADE V. US                              3
                                 FOR THE COURT

                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

 s23